Name: Commission Regulation (EEC) No 2666/80 of 17 October 1980 on special detailed rules for applying the system of import and export licences for sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 276/36 Official Journal of the European Communities 20 . 10 . 80 COMMISSION REGULATION (EEC) No 2666/80 of 17 October 1980 on special detailed rules for applying the system of import and export licences for sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation ( EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( l ), and in particular Article 16 (2) thereof, Whereas, under Article 16 ( 1 ) of Regulation (EEC) No 1837/80 , any import into the Community and any export therefrom of the products referred to in Article 1 (a) and (c) of that Regulation are subject to the production of a licence ; whereas it is appropriate , therefore, to bring those products within the scope of Commission Regulation (EEC) No 193/75 ( 2 ), as last amended by Regulation (EEC) No 2471 /80 (3 ) ; whereas it is necessary to lay down special detailed rules for applying such system ; whereas such detailed rules will be either additional to or by way of deroga ­ tion from the provisions of Regulation (EEC) No 1 93 /75 ; Whereas , under the third subparagraph of Article 16 ( 1 ) of Regulation (EEC) No 1837/80 , licences are issued subject to the lodging of a security ; whereas it is necessary to fix the amount of that security ; Whereas Commission Regulations (EEC) No 2663 /80 (4 ), (EEC) No 2664/ 80 (5 ) and 2665 / 80 (6 ) laid down special rules for imports ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sheep and Goats , However : (a) for products falling within subheading 02.01 A IV of the Common Customs Tariff and originating in Argentina, Australia, New Zealand and Uruguay, import licences may be issued only subject to the conditions laid down in Regulation (EEC) No 2663/80 ; (b) for products falling within subheadings 01.04 B and 02.01 A IV of the Common Customs Tariff and originating in Bulgaria, Czechoslovakia, Hungary and Poland, import licences may be issued only subject to the conditions laid down in Regulation (EEC) No 2664/80 ; (c) for products falling within subheadings 01.04 B and 02.01 A IV of the Common Customs Tariff and originating in Iceland, Romania, Spain and Yugoslavia, import licences may be issued only subject to the conditions laid down in Regulation (EEC) No 2665/80 . Article 2 The following indent is added to Article 1 of Regula ­ tion (EEC) No 193/75 : '  Article 16 of Regulation (EEC) No 1837/80 (sheep ­ meat and goatmeat).' Article 3 1 . The import licence shall be valid for three months from its date of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 . 2 . The licence application and the licence itself shall state in section 14 , the country of origin of the product . 3 . It shall be obligatory to import from the country stated in the licence . HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down special detailed rules for applying the system of import and export licences set up by Article 16 ( 1 ) of Regulation (EEC) No 1837/80 . Article 4 1 . The export licence shall be valid for three months from its date of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 . 2 . The licence application and the licence itself shall state , in section 13 , the country of destination of the product . ') OJ No L 183 , 16 . 7 . 1980 , p. 1 . 2 ) OJ No L 25, 31 . 1 . 1975 , p. 10 . } ) OJ No L 254, 27 . 9 . 1980 , p. 23 . 4 ) See page 24 of this Official Journal . 5 ) See page 29 of this Official Journal . 6) See page 34 of this Official Journal . 20 . 10 . 80 Official Journal of the European Communities No L 276/37 Article 6 Member States shall communicate to the Commis ­ sion , on the first, 11th and 21st days of each month , by telex, the quantities, by product, and where appro ­ priate , by origin or by destination , in respect of which import and export licences have been issued . Article 5 1 . The rate of the security in connection with import licences shall be :  0-5 ECU per head in the case of live animals,  2 ECU per 100 kg net weight in the case of other products . 2. The rate of the security in connection with export licences shall be :  0-5 ECU per head in the case of live animals,  2 ECU per 100 kg net weight in the case of other products. Article 7 This Regulation shall enter into force on 20 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 October 1980 . For the Commission Finn GUNDELACH Vice-President